RULE to show cause why Loxley R. Jacobs should not render compensation to the trustees of the poor of Sussex County for support of his son, Robert C. Jacobs. The Petition to the court on which the rule was granted alleged that by virtue of proper proceedings had, under the provisions of the act of assembly entitled "An Act to provide for the indigent insane of the State of Delaware," passed at Dover, March 29, 1871, Robert C. Jacobs, an indigent insane person and citizen of said county of Sussex, was placed by the proper authorities of this State in the Pennsylvania Hospital for the Insane, an institution located in the State of Pennsylvania. That under and by virtue of the provisions of the second section of said act the governor of the *Page 331 
State, on the 13th day of August, 1879, drew his warrant on the treasurer of the poor of the said county directing him to pay to the order of the Pennsylvania Hospital for the Insane the sum of one hundred and seventy-one dollars and seventy-eight cents in full for board and medical care of the said Robert C. Jacobs, from September 30, 1878, to May 21, 1879; and that in obedience thereto Isaac Connaway, then the treasurer of the poor of said county, and one of your petitioners, paid to the said hospital the said amount. And that the said Robert C. Jacobs is the son of the said defendant, Loxley R. Jacobs, who is possessed of sonsiderable property and is fully able to support him, but neglects and refuses to support him. The prayer of the petition was for a rule on the defendant to show cause why he should not be ordered by the court to make compensation and repay to the plaintiffs the said amount of money so expended by them as aforesaid, and in default thereof wherefore an execution should not issue against him therefor.
On the hearing of the rule the evidence was that the defendant owned and lived on a farm in Northwestfork hundred containing over three hundred acres, and well stocked with horses and cattle, and worth from nine to ten thousand dollars, and clear of debt or incumbrance. His own testimony was to the effect that he had six children, four over twenty-one years of age, the two youngest living at home with him, one of them about twenty and the other fourteen years old. Is sixty-two years of age himself. He clears nothing on his farm and has no investments of any kind or money loaned to any one. Considers himself worth eight thousand dollars.
Robinson for the plaintiffs. The son was sent to and placed in the Pennsylvania institution mentioned as an indigent insane citizen of this county, by the order of the chancellor on an application made to him under the statute for such an order, and whose authority to grant it is not denied or called in question. The only question is whether under the provisions of our statutes on the subject this being an insane son of the defendant without any means of support of his own, who has thus been placed in *Page 332 
the institution and boarded and medically cared for during the period stated at the expense of the trustees of the poor of the county to the amount paid for by them, the defendant, his father, by reason of that relation is bound to repay it to them. Those statutes are based on the broad and comprehensive principle of law that there is an obligation on every man to provide for those descended from his loins; and being so recognized as a matter of fundamental legal obligation, statutes were early enacted both in England and in this country to provide the manner in which this obligation shall be performed towards their indigent and impotent offspring. 1 Black. Com., 235, 360, 361, 365; 2 Kent's Com., 190; 66 Pa., 18. The Pennsylvania statute provides for the liability of the father for the support of an adult indigent son, if of sufficient ability, but on the question of the ability of the father to support the son in this case our statute omits the words, "if of sufficient ability," which are also contained in the English statute.
Richards for the defendant. Our statute fixing the liability of a father for the support of an adult indigent son does not apply to any indigent or poor persons, except such as are in the almshouse of the county, or are supported by the county as outside poor, to neither of which class of indigent persons does the son of the defendant belong. 2 Kent's Com., 190, 191; Ld. Raym., 699; 7 Hill, 171.
Chap. 48, § 23 of the later statute under which the son in this case was placed pursuant to the order of the chancellor in the Pennsylvania Hospital for the Insane, is inconsistent with the former statute, and so far as it is inconsistent with the former statute it repeals it, and it must be so construed. Sedw. on Stat., Cons., 124; 16 Barb., 15; 21 Pick., 373. And now as to the question of the ability of the father to support the idigent and insane son in this case. The evidence clearly shows that his annual income from all he owns is scarcely adequate to the support of his family, and that it would be impossible for him with such an income to support in addition to his family his unfortunate son at that institution. *Page 333
John H. Paynter for the defendant. This is not a case that arises under "the Poor Laws of the State," as they are termed, but under a later statute, the act of 1871, having relation specially to indigent insane persons in the State. The recent act was only intended to aid and assist the parent of an indigent adult son in his support and maintenance in the hospital mentioned, because the sum limited in the act for the purpose is wholly inadequate, and was well known to be when the act was passed, to defray the whole expense of it per month or per annum, it costing the defendant in addition to the amount paid by the treasurer of the poor on the bill presented, the sum of one hundred and fourteen dollars per annum, and the entire expense of his clothing besides. The county, under the act, pays in all only two hundred and fifty dollars per annum towards his expenses there, his father the balance.
The Court at the next term discharged the rule.
Houston, J., dissented, and in the meantime had prepared his opinion to the contrary.